[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant seeks dismissal of this case on due process grounds as well as on the grounds of forum non conveniens. I have granted the motion.
The plaintiff has submitted evidence in the form of an affidavit. The defendant has not submitted any evidence. The affidavit, summons and complaint establish the following facts: The plaintiff is a New York resident who was injured when he tripped and fell in a New York store owned and operated by the defendant, a Missouri corporation. The witnesses and health care providers reside in New York and New Jersey.
Because the defendant has appointed an attorney in Connecticut for service of all process in any action or proceeding against it, as provided by General Statute 33-400(a), the defendant has consented to the personal jurisdiction of this state. In the absence of a statutory limitation on the agent's authority, the consent extends to lawsuits based on tortious conduct arising in another state. 20 C.J.S. Corporations, 1922, p. 175. Accordingly, the only issue to be resolved is whether this court should maintain jurisdiction.
Every presumption is to be in indulged in favor of the plaintiff's choice of forum. The plaintiff, however, has not offered any evidence or explanation to overcome the defendant's evidentiary showing that maintaining the suit in this forum is unduly burdensome to the defendant. Other than the fact that the defendant is licensed to do business in Connecticut, there is no nexus between the plaintiff's tort claim and this state. A balancing of public and private interest factors indicates that trial in New York will best serve the convenience of the parties and the ends of justice CT Page 649
The Motion to Dismiss is granted.
GEORGE N. THIM, JUDGE